Appeal from an order of the Supreme Court, Erie County (Shirley Trout-man, J.), entered December 23, 2015. The order, inter alia, granted the motions of defendants Sheldon Silver, the New York State Assembly, and the State of New York to dismiss the amended complaint against them, denied that part of the motion of defendant Dennis Gabryszak to dismiss the amended complaint against him with respect to the first and fourth causes of action, and sua sponte dismissed the amended complaint against defendant Adam Locher.
It is hereby ordered that said appeal from so much of the order as sua sponte dismissed the amended complaint against defendant Adam Locher is unanimously dismissed (see Mohler v Nardone, 53 AD3d 600, 600 [2008]; see generally Sholes v Meagher, 100 NY2d 333, 335 [2003]), and the order is affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52038[U]).
Present — Smith, J.P., Peradotto, Lindley, DeJoseph and Winslow, JJ.